DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-15, 18 and 26-29 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 112b have been considered and are persuasive. The claims now clearly define from where the variations in the gaze point originate and the corresponding compensation. However, Examiner notes that further indefiniteness has been identified in the claims as detailed in the rejection below under 35 USC 112b.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15, 18 and 26-29 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claims 1, 14, and 26
Examiner acknowledges Applicant's amendments which clarify that the variations in the gaze point come from movement of the personnel site or display unit relative to the frame, so that control of the suspension system is reasonably performed for variations in the gaze point due to movement of the vehicle as opposed to natural eye movement of the user in viewing the display. However, it is unclear from the claims how exactly the claimed invention determines that the variations in the gaze point come from vehicle movement versus natural eye movement. Practically, it would seem that a very sophisticated algorithm in analyzing the gaze point over time would be required in order to distinguish between the two. 0066 of Applicant's specification seems to contemplate this issue, but there appears to be insufficient detail as to how the system discriminates gaze point variations due to natural eye movements (for which no control is desired) from gaze point variations due to vehicle movement (for which control is desired). Clarification is required. Examiner invites Applicant to discuss this issue through an interview to ensure that the claims are definite and ready for full and proper examination upon filing of the response to the Office Action.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Allowable Subject Matter
Claims 1-15, 18 and 26-29 are rejected under 35 USC 112b, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of vehicle suspension control systems, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663